Delaney, J. On June 18, 1948, the claimant filed his complaint in the above entitled cause. The complaint alleges that on April 29, 1943, while claimant was employed as an electrician at Granite City Street Plant in Granite City, Illinois, he was taken from his employment and wrongfully detained by officers, agents or employees of the State of Illinois. The record consists of a complaint, a motion of respondent to dismiss, notice to call up motion to dismiss, an amended complaint, a motion of respondent to dismiss amended complaint and notice to call up motion to dismiss. The claimant, David S. Hendricks, was held by the State of Illinois by virtue of the judgment of the County Court of St. Clair County, signed by J. E. Fleming, Judge of the County Court of St. Clair County, Illinois, whereby it was ordered and adjudged that the said David S. Hendricks be re-committed to the Alton State Hospital at Alton, Illinois, a copy of which judgment) finding and order, duly certified to by George Renner, Jr., Clerk of the County Court in St. Clair County, is in the record. Having concluded that claimant had been properly detained, it is unnecessary to discuss any other questions. The motion of the Attorney General is allowed. Complaint dismissed.